                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

 UNITED STATES OF AMERICA
                                                      No. 18 CR 44
       v.
                                                      Judge Ronald A. Guzman
 JONATHAN STEPHENS
   also known as “Johnathan Stephens”
   and “Jonathan Watts”


           AGREED PROTECTIVE ORDER GOVERNING DISCOVERY

      Upon the agreed motion of the government, pursuant to Fed. R. Crim. P. 16(d),

it is hereby ORDERED:

      1.     All of the materials provided by Richard Travis, Psy.D. in preparation

for, or in connection with, any stage of the proceedings in this case (collectively, “the

materials”) are subject to this protective order and may be used by the government

and defendant’s counsel (defined as counsel of record in this case) solely in connection

with this case, and for no other purpose, and in connection with no other proceeding,

without further order of this Court.

      2.     The government and defendant’s counsel shall not disclose the materials

or their contents directly or indirectly to any person or entity other than persons

employed to assist in the defense, and other persons to whom the Court may authorize

disclosure (collectively, “authorized persons”).

      3.     The government, defendant, defendant’s counsel, and authorized

persons shall not copy or reproduce the materials except in order to provide copies of

the materials for use in connection with this case by the government, defendant,
defendant’s counsel, and authorized persons. Such copies and reproductions shall be

treated in the same manner as the original materials.

      4.     The government, defendant, defendant’s counsel, and authorized

persons shall not disclose any notes or records of any kind that they make in relation

to the contents of the materials, other than to authorized persons, and all such notes

or records are to be treated in the same manner as the original materials.

      5.     Before providing materials to an authorized person, defense counsel

must provide the authorized person with a copy of this Order and require the

authorized person to sign a statement acknowledging that the authorized person has

received a copy of and reviewed this Order, and has agreed to be bound by its terms

and conditions subject to sanctioning by the Court for violations of this Order. The

government shall maintain a copy of the signed statement of each authorized person

for a period of twelve months after the conclusion of all stages of this case, and shall

provide copies of the signed statement of each authorized person to the defense upon

request.

      6.     Upon conclusion of all stages of this case, all of the materials and all

copies made thereof shall be disposed of in one of three ways, unless otherwise

ordered by the Court. The materials may be (1) destroyed; or (2) returned to Richard

Travis, Psy.D. The Court may require a certification as to the disposition of any such

materials.




                                           2
      7.     The restrictions set forth in this Order do not apply to documents that

are or become part of the public court record, including documents that have been

received in evidence at other trials, nor do the restrictions in this Order limit the

government or defense counsel in the use of discovery materials in judicial

proceedings in this case.

      8.     Nothing contained in this Order shall preclude any party from applying

to this Court for further relief or for modification of any provision hereof.


                                         ENTER:


                                         RONALD A. GUZMAN
                                         District Judge
                                         United States District Court
                                         Northern District of Illinois

Date: May 30, 2019




                                            3
